Michigan Supreme Court
                                                                                               Lansing, Michigan
                                                                Chief Justice:            Justices:



Syllabus                                                        Robert P. Young, Jr.      Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                          Brian K. Zahra
                                                                                          Bridget M. McCormack
                                                                                          David F. Viviano
                                                                                          Richard H. Bernstein
This syllabus constitutes no part of the opinion of the Court but has been                Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                  Corbin R. Davis



                                          PEOPLE v STEVENS

       Docket No. 149380. Argued March 11, 2015. Decided July 23, 2015.

               Adam B. Stevens was convicted of second-degree murder, MCL 750.317, and second-
       degree child abuse, MCL 750.136b(3), following a jury trial in the Jackson Circuit Court, John
       G. McBain, J. The charges stemmed from the death of defendant’s three-month-old son, Kian
       Stevens. The prosecution alleged that defendant caused Kian’s death by either shaking him or
       slamming him against an object. Defendant alleged that he tripped and fell while holding Kian,
       and that as he fell, he lost control of Kian, who fell to the floor. Defendant denied shaking or
       slamming Kian. Defendant appealed his convictions and sentences. In an unpublished opinion
       per curiam, the Court of Appeals, METER, P.J., and RIORDAN, J. (SERVITTO, J., dissenting),
       affirmed. Defendant sought leave to appeal. The Supreme Court ordered and heard oral
       argument on whether to grant the application or take other peremptory action. 497 Mich. 898
       (2014).

               In a unanimous opinion by Justice BERNSTEIN, the Supreme Court held:

                A judge’s conduct pierces the veil of judicial impartiality and violates the constitutional
       guarantee of a fair trial when, considering the totality of the circumstances, it is reasonably likely
       that the judge’s conduct improperly influenced the jury by creating the appearance of advocacy
       or partiality against a party. In evaluating the totality of the circumstances, the reviewing court
       should inquire into a variety of factors including, but not limited to, the nature of the trial judge’s
       conduct, the tone and demeanor of the judge, the scope of the judicial conduct in the context of
       the length and complexity of the trial and issues therein, the extent to which the judge’s conduct
       was directed at one side more than the other, and the presence of any curative instructions, either
       at the time of an inappropriate occurrence or at the end of trial. When the issue is preserved and
       a reviewing court determines that the trial judge’s conduct pierced the veil of judicial
       impartiality, the court may not apply harmless-error review. Rather, the judgment must be
       reversed and the case remanded for a new trial. In this case, defendant challenged the judge’s
       questioning of himself and his expert witness, to which defense counsel objected vigorously at
       trial. The judge’s questions implied partiality, were argumentative, invaded the role of the
       prosecutor, and did not clarify testimony or elicit additional relevant information. The judge’s
       response to objections reflected an erroneous belief that his power to question witnesses had no
       limitations. The judge’s tone and demeanor also weighed in favor of holding that the judge
       improperly created the appearance of bias against defendant. The words used by the judge and
the sequence of his questions projected incredulity, bias, and hostility. The complexity of the
issues presented during trial did not warrant the extent of the judicial intervention that occurred,
and the questioning targeted defendant’s case. Although the judge gave a general curative
instruction at the end of the trial, the instruction did not overcome the appearance of bias the
judge exhibited against the defense throughout the trial. Considering the totality of the
circumstances, it is reasonably likely that the judge’s conduct improperly influenced the jury by
creating the appearance of advocacy or partiality against defendant, piercing the judicial veil and
depriving defendant of his right to a fair trial.

       Reversed and remanded for a new trial before a different judge.




                                    ©2015 State of Michigan
                                                                              Michigan Supreme Court
                                                                                    Lansing, Michigan
                                                        Chief Justice:          Justices:



OPINION                                                 Robert P. Young, Jr. Stephen J. Markman
                                                                             Mary Beth Kelly
                                                                             Brian K. Zahra
                                                                             Bridget M. McCormack
                                                                             David F. Viviano
                                                                             Richard H. Bernstein

                                                                         FILED July 23, 2015

                             STATE OF MICHIGAN

                                    SUPREME COURT


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                No. 149380

ADAM BENJAMIN STEVENS,

              Defendant-Appellant.


BEFORE THE ENTIRE BENCH

BERNSTEIN, J.
       This case requires us to address the appropriate standard for determining when a

trial judge’s conduct in front of a jury has deprived a party of a fair and impartial trial,

and whether that standard was met in this case.

       A trial judge’s conduct deprives a party of a fair trial if the conduct pierces the veil

of judicial impartiality. A judge’s conduct pierces this veil and violates the constitutional

guarantee of a fair trial when, considering the totality of the circumstances, it is

reasonably likely that the judge’s conduct improperly influenced the jury by creating the
appearance of advocacy or partiality against a party. In evaluating the totality of the

circumstances, the reviewing court should inquire into a variety of factors including, but

not limited to, the nature of the trial judge’s conduct, the tone and demeanor of the judge,

the scope of the judicial conduct in the context of the length and complexity of the trial

and issues therein, the extent to which the judge’s conduct was directed at one side more

than the other, and the presence of any curative instructions, either at the time of an

inappropriate occurrence or at the end of trial. When the issue is preserved and a

reviewing court determines that the trial judge’s conduct pierced the veil of judicial

impartiality, the court may not apply harmless-error review. Rather, the judgment must

be reversed and the case remanded for a new trial.

       In this case, the trial judge’s conduct with respect to defendant’s expert witness

pierced the veil of judicial impartiality, depriving defendant of the right to a fair trial. As

a result, the judgment of the Court of Appeals is reversed and the case is remanded for a

new trial before a different judge.

                       I. FACTS AND PROCEDURAL HISTORY

       On August 19, 2010, three-month-old Kian Stevens died.             Defendant, Kian’s

father, was eventually charged with first-degree felony murder, MCL 750.316(1)(b), and

first-degree child abuse, MCL 750.136b(2), in connection with Kian’s death. A jury trial

was held over the course of eight days. The prosecution’s theory was that defendant

caused Kian’s death either by shaking him or by slamming him against an object. Kian’s

mother, Crystal Anderson, testified that defendant had been living with her for about a

year when Kian died. On August 19, at around 12:30 a.m., Anderson was awakened by




                                              2
the sound of Kian crying. Upon entering the living room, she found defendant holding

Kian upside down. Soon after, the child stopped breathing. While Anderson called 911,

defendant performed CPR. Kian was placed on life support at a local hospital and then

flown to Mott Children’s Hospital. At Mott, Kian was declared brain dead, having

suffered hemorrhaging to the brain.       Dr. Bethany Mohr, the director of the child

protection team at Mott, testified for the prosecution as an expert in pediatric child abuse.

Mohr opined that Kian’s injuries suggested that Kian had suffered head trauma caused by

physical abuse. Dr. Jeffrey Jentzen, a medical examiner who performed the autopsy on

Kian, testified for the prosecution as an expert in forensic pathology. He testified that

Kian died from abusive head trauma and that the cause of death was homicide. Jentzen

was also called as a rebuttal witness.

       Defendant testified on his own behalf. Defendant stated that, on the morning in

question, he had gotten out of bed to get a drink of water when he noticed Kian moving

around in his bassinet. When he picked Kian up to comfort him, defendant tripped on a

toy truck lying on the floor and fell forward. As defendant fell, he lost control of Kian,

who fell to the floor. Defendant denied shaking or slamming Kian. Defendant admitted

that he did not tell Anderson until several weeks after the incident that he had dropped

Kian. Defendant further testified that, during an interview with police detectives, he

denied dropping Kian because he felt intimidated.

       Dr. Mark Shuman, an associate medical examiner for Miami-Dade County in

Florida, testified for the defense as an expert in forensic pathology. Shuman testified that




                                             3
it was possible that Kian died from injuries sustained in a short fall 1 from defendant’s

arms to the floor. Shuman stated that he did not believe a baby could die from being

shaken vigorously, but also testified that forensic pathologists were generally divided on

the issue. Shuman noted that even if shaking could cause death, Kian did not show signs

of any neck injury, trauma that would be present if vigorous shaking had occurred.

However, Shuman acknowledged that the cause of death could be homicide if one

believed certain testimony offered by the prosecution’s witnesses.

       Ultimately, defendant was acquitted of the first-degree charges but was convicted

of two lesser charges: second-degree murder, MCL 750.317, and second-degree child

abuse, MCL 750.136b(3). The trial judge sentenced defendant to concurrent prison terms

of 25 to 50 years for the murder conviction and 32 to 48 months for the child abuse

conviction.

       On appeal, defendant argued that he was denied a fair trial because the trial judge,

through his questioning of defendant and defendant’s expert, demonstrated partiality in

front of the jury. In a split opinion, the Court of Appeals rejected this claim and affirmed

the convictions. The majority held that “[c]laims of judicial misconduct are reviewed to

determine whether the trial court’s comments or conduct evidenced partiality that could

have influenced the jury to a party’s detriment.” People v Stevens, unpublished opinion

per curiam of the Court of Appeals, issued April 10, 2014 (Docket No. 309481), p 3,

citing People v Cheeks, 216 Mich. App. 470, 480; 549 NW2d 584 (1996). The majority


1
 During trial, the term “short fall” was generally used to refer to a child’s fall from a
height of 4 feet or less.



                                             4
stated that, while a judge may ask questions of witnesses, certain questions could indicate

improper partiality:

               The appropriate test to determine whether the trial court’s comments
       or conduct pierced the veil of judicial impartiality is whether the trial
       court’s conduct or comments were of such a nature as to unduly influence
       the jury and thereby deprive the appellant of his right to a fair and impartial
       trial. [Id., quoting People v Conley, 270 Mich. App. 301, 308; 715 NW2d
       377 (2006) (quotation marks omitted).]

Applying this standard, the majority held that the trial judge’s questions did not pierce the

veil of judicial impartiality.

       The dissent, however, applied a different standard and came to the opposite

conclusion. The dissent stated that, to determine whether a judge’s conduct pierced the

veil of impartiality, a reviewing court must consider whether the conduct “ ‘may well

have unjustifiably aroused suspicion in the mind of the jury as to a witness’

credibility, . . . and whether partiality quite possibly could have influenced the jury to the

detriment of defendant’s case.’ ” Stevens (SERVITTO, J., dissenting), unpub op at 1,

quoting People v Sterling, 154 Mich. App. 223, 228; 397 NW2d 182 (1986). The dissent

determined that, on numerous occasions during the trial, the judge had inappropriately

questioned defense witnesses, undermining the credibility of those witnesses and

indicating judicial partiality.    Consequently, the dissent concluded that the judge’s

conduct pierced the veil of impartiality, requiring reversal.

                                 II. STANDARD OF REVIEW

       The question whether judicial misconduct denied defendant a fair trial is a

question of constitutional law that this Court reviews de novo. People v Pipes, 475 Mich.
267, 274; 715 NW2d 290 (2006); In re Susser Estate, 254 Mich. App. 232, 236-237; 657


                                              5
NW2d 147 (2002). As discussed in greater detail later in this opinion, once a reviewing

court has concluded that judicial misconduct has denied the defendant a fair trial, a

structural error has occurred and automatic reversal is required. Arizona v Fulminante,

499 U.S. 279, 309; 111 S. Ct. 1246; 113 L. Ed. 2d 302 (1991).

                III. APPROPRIATE STANDARD FOR DETERMINING

                                 JUDICIAL PARTIALITY

       This Court has noted that “great care should be exercised that the court does not

indicate its own opinion and does not lay undue stress upon particular features of a

witness’ testimony that might, in the eyes of the jury, tend to impeach [the witness].”

Simpson v Burton, 328 Mich. 557, 564; 44 NW2d 178 (1950). However, there is no clear

line of precedent establishing the appropriate test in this state to determine whether a trial

judge’s conduct pierced the veil of judicial impartiality.        Indeed, the disagreement

between the members of the Court of Appeals panel in this case illustrates the uncertainty

that has arisen with respect to this issue.       We take this opportunity to clarify and

articulate the proper standard a reviewing court must apply.

                  A. PRIOR ARTICULATIONS OF THE STANDARD

       The chain of cases cited by the Court of Appeals majority and dissent leads us

back to Simpson. In that case, this Court stated that the judge’s questions “in some

instances may well have unjustifiably aroused suspicion in the mind of the jury as to

defendant’s credibility . . . .” Id. at 563-564 (emphasis added). Approximately seven

years later, this Court articulated a similar standard: whether it “may well have created an

atmosphere of prejudice which deprived defendant of a fair trial and contributed to his



                                              6
conviction.” People v Cole, 349 Mich. 175, 200; 84 NW2d 711 (1957) (emphasis added).

Numerous cases have since adopted the “may well have” standard. 2

       Unfortunately, application of the standard set forth in Simpson and Cole has been

inconsistent. In People v Young, 364 Mich. 554, 558; 111 NW2d 870 (1961), this Court

cited Cole for the proposition that we have “not hesitated to reverse for new trial when

the trial judge’s questions or comments were such as to place his great influence on one

side or the other in relation to issues which our law leaves to jury verdict.” (Emphasis

added.) In People v Wilson, 21 Mich. App. 36, 37; 174 NW2d 914 (1969), the Court of

Appeals cited Cole in stating that the standard was “whether the trial judge’s comments

or questions were of such a nature as to unduly influence the jury and thereby deprive the

appellant of his right to a fair and impartial trial.” (Emphasis added.) Neither the phrase

“great influence” nor the phrase “unduly influence” appears anywhere in Cole; Cole

instead uses the “may well have” language.

                                 B. NEW STANDARD

       It appears that this early split explains the divide between the two formulations of

the standard seen in the Court of Appeals’ opinions in this case. Having reviewed how

the different formulations of the test emerged, we now turn to the more difficult question

of how to settle on a clear standard. Both the “unduly influence” standard and the “may

well have . . . quite possibly could have” standard lack any substantive guidance in

2
  See, e.g., People v Davis, 216 Mich. App. 47, 50-52; 549 NW2d 1 (1996); Cheeks, 216
Mich. App. at 480; People v Conyers, 194 Mich. App. 395, 405; 487 NW2d 787 (1992);
Sterling, 154 Mich. App. at 228; People v Redfern, 71 Mich. App. 452, 457; 248 NW2d
582 (1976); People v Smith, 64 Mich. App. 263, 267; 235 NW2d 754 (1975).



                                             7
explaining what exactly a reviewing court must examine when determining whether error

requiring reversal occurred. In order to provide clarity going forward, we thus propose a

new articulation of the appropriate test, grounded in a criminal defendant’s right to a fair

and impartial jury trial. See Cole, 349 Mich. at 200; People v Bigge, 297 Mich. 58, 72;

297 N.W. 70 (1941) (“Once the door is open for allowing the opinion of the court to be

impressed upon jurors that one charged with crime is guilty of the offense, the

fundamental right of trial by jury is impaired.”). A trial judge’s conduct deprives a party

of a fair trial if a trial judge’s conduct pierces the veil of judicial impartiality. Wilson, 21
Mich. App. at 37-38 (“If an examination of the record reveals that the veil of judicial

impartiality was pierced by the trial judge, the case must be reversed.”); People v

Bedsole, 15 Mich. App. 459, 462; 166 NW2d 642 (1969) (“The veil of judicial impartiality

should not have been pierced by the trial judge on this occasion.”). A judge’s conduct

pierces this veil and violates the constitutional guarantee of a fair trial when, considering

the totality of the circumstances, it is reasonably likely that the judge’s conduct

improperly influenced the jury by creating the appearance of advocacy or partiality

against a party. 3

3
  Consistent with the principle that we do not apply harmless-error review to claims of
judicial partiality, discussed later in this opinion, the reviewing court must determine
whether the judge’s conduct improperly influenced the jury without considering the
weight of the evidence presented against the aggrieved party or whether the conduct
actually contributed to the jury’s verdict. Rather, in considering improper influence, the
reviewing court must determine whether the judge’s conduct was sufficiently severe and
clear so as to create the appearance of bias against the aggrieved party. It is the existence
of this appearance that is considered improper influence, and the nonexhaustive factors
outlined within this opinion are targeted at determining whether the judge’s conduct
created an appearance of bias.



                                               8
          This inquiry requires a fact-specific analysis. A single inappropriate act does not

necessarily give the appearance of advocacy or partiality, but a single instance of

misconduct may be so egregious that it pierces the veil of impartiality. See, e.g., Young,
364 Mich. at 559 (holding that the judge’s colloquy with the defendant’s medical expert

improperly invaded the province of the jury on the crucial issue which was theirs to

decide); McMillan v Castro, 405 F3d 405, 410 (CA 6, 2005) (stating that reviewing

courts must consider “whether, with reference to a range of acceptable, though not

necessarily model, judicial behavior, the [judge]’s conduct falls demonstrably outside this

range so as to constitute hostility or bias.”). Ultimately, the reviewing court should not

evaluate errors standing alone, but rather consider the cumulative effect of the errors. See

Cole, 349 Mich. at 199-200 (concluding that certain judicial comments “standing alone”

did not constitute error, but “taken together” the errors deprived the defendant of a fair

trial).

          These errors must be considered within the context of a given case, i.e., the totality

of the circumstances, to determine whether the judge demonstrated the appearance of

advocacy or partiality on the whole. In evaluating the totality of the circumstances, the

reviewing court should inquire into a variety of factors, including the nature of the

judicial conduct, the tone and demeanor of the trial judge, the scope of the judicial

conduct in the context of the length and complexity of the trial and issues therein, the

extent to which the judge’s conduct was directed at one side more than the other, and the

presence of any curative instructions. See Freudeman v Landing of Canton, 702 F3d

318, 328 (CA 6, 2012), citing McMillan, 405 F3d at 409-410. This list of factors is not

intended to be exhaustive. Reviewing courts may consider additional factors if they are


                                                9
relevant to the determination of partiality in a particular case. Moreover, the aggrieved

party need not establish that each factor weighs in favor of the conclusion that the judge

demonstrated the appearance of partiality for the reviewing court to hold that there is a

reasonable likelihood that the judge’s conduct improperly influenced the jury.          The

reviewing court must consider the relevance and weigh the significance of each factor

under the totality of the circumstances of the case.

         As an initial matter, a reviewing court should consider the nature or type of

judicial conduct itself.   Judicial misconduct may come in myriad forms, including

belittling of counsel, inappropriate questioning of witnesses, providing improper strategic

advice to a particular side, biased commentary in front of the jury, or a variety of other

inappropriate actions. See e.g., Cole, 349 Mich. at 188-200 (noting that improper conduct

consisted of the judge’s heated cross-examination of a defense witness, giving advice to

the prosecutor, and belittling defense counsel); Young, 364 Mich. at 559 (noting that the

judge allowed his disbelief of the defendant’s medical expert to become evident to the

jury); People v Neal, 290 Mich. 123, 129; 287 N.W. 403 (1939) (“Pert remarks and quips

from the bench have no place in the trial of a criminal case . . . .”); Simpson, 328 Mich. at

563-564 (concluding that the judge’s questions of the defendant were so “very many in

number” that they overstepped the bounds of judicial impartiality); Loranger v Jageman,

169 Mich. 84, 85-86; 134 N.W. 967 (1912) (holding that the trial judge inappropriately

allowed his impression that the plaintiff had a meritorious case to affect his charge to the

jury).

         Identifying the nature of the conduct provides the starting point to evaluate

whether the conduct overstepped the line of judicial impartiality. For instance, when


                                             10
evaluating a judge’s questioning of witnesses, a reviewing court must first bear in mind

that such interrogation is generally appropriate under MRE 614(b). 4 This Court has

stated that the central object of judicial questioning should be to clarify. See Young, 364
Mich. at 558; Simpson, 328 Mich. at 564. Therefore, it is appropriate for a judge to

question witnesses to produce fuller and more exact testimony or elicit additional relevant

information. Simpson, 328 Mich. at 564; Sterling, 154 Mich. App. at 228.                   Judicial

questioning, nevertheless, has boundaries.           The Michigan Code of Judicial Conduct

states:

                  A judge may properly intervene in a trial of a case to promote
          expedition, and prevent unnecessary waste of time, or to clear up some
          obscurity, but the judge should bear in mind that undue interference,
          impatience, or participation in the examination of witnesses, or a severe
          attitude on the judge’s part toward witnesses . . . may tend to prevent the
          proper presentation of the cause, or the ascertainment of truth in respect
          thereto. . . . In addressing counsel, litigants, or witnesses, the judge should
          avoid a controversial manner or tone. A judge should avoid interruptions
          of counsel in their arguments except to clarify their positions, and should
          not be tempted to the unnecessary display of learning or a premature
          judgment. [Code of Judicial Conduct, Canon 3(A)(8).]

It is inappropriate for a judge to exhibit disbelief of a witness, intentionally or

unintentionally. Young, 364 Mich. at 558-559. It is essential that the judge “not permit

his own views on disputed issues of fact to become apparent to the jury.” Id. at 558. See

also In re Parkside Housing Project, 290 Mich. 582, 598; 287 N.W. 571 (1939); Loranger,
169 Mich. at 86.



4
 “The court may interrogate witnesses, whether called by itself or by a party.” MRE
614(b).



                                                11
       Second, a reviewing court should consider the tone and demeanor the trial judge

displayed in front of the jury.      Because jurors look to the judge for guidance and

instruction, they “are very prone to follow the slightest indication of bias or prejudice

upon the part of the trial judge.” In re Parkside Housing Project, 290 Mich. at 600

(quotation marks and citation omitted). See also Bigge, 297 Mich. at 70 (“It is well

known that jurors in a criminal case may be impressed by any conclusion reached by the

judge as to the guilt of the accused.”). It is possible for a court to deprive a party of a fair

trial without intending to do so if the manner in which the judge conducts the case gives

“a plain exhibition to the jury of his own opinions in respect to the parties . . . .” Young,
364 Mich. at 559 (quotation marks and citation omitted). See also Wheeler v Wallace, 53
Mich. 355, 357-358; 19 N.W. 33 (1884) (“It is, nevertheless, possible for a judge, however

correct his motives, to be unconsciously so disturbed by circumstances that should not

affect him, as to do and say, in the excitement of a trial, something, the effect of which he

would not at the time realize, and thereby accomplish a mischief which was not

designed.”). Therefore, it is not necessary to impute to the judge any intentional bias; on

the contrary, the initial assumption is that a trial judge designs to be impartial. See

Wheeler, 53 Mich. at 358. To ensure an appearance of impartiality, a judge should not

only be mindful of the substance of his or her words, but also the manner in which they

are said. See Cole, 349 Mich. at 196-200; Brown v Walter, 62 F2d 798, 800 (CA 2, 1933)

(“Justice does not depend upon legal dialectics so much as upon the atmosphere of the

court room, and that in the end depends primarily upon the judge.”). A judge should

avoid questions that are intimidating, argumentative, or skeptical. See People v Wilder,

383 Mich. 122, 124; 174 NW2d 562 (1970).                Hostile questions from a judge are


                                              12
particularly inappropriate when the witnesses themselves have done nothing to deserve

such heated inquiry. See Cole, 349 Mich. at 199 (“The record [did] not disclose any

action or tone of voice on the part of the witness which in anywise threatened the orderly

conduct of the trial. It would seem that the trial judge could have dealt with these matters

with less heat.”). A judge must proceed with particular care when engaging with a

criminal defendant. Id. at 196. Judicial questioning might be more necessary when a

judge is confronted with a difficult witness who refuses to answer questions posed by

attorneys or repeatedly responds to those questions with unclear answers, although the

manner of judicial involvement remains at the center of the examination by a reviewing

court. McMillian, 405 F3d at 410.

       We recognize that appellate courts typically do not have the benefit of viewing a

trial judge’s tone and demeanor first hand. However, in certain circumstances, the very

nature of the words used by the judge can exhibit hostility, bias, or incredulity. See Cole,
349 Mich. at 197-200 (noting that several interjections by trial judge tended “to belittle

defendant’s lawyer in the presence of the jury” or exhibited “rather more emotion on the

part of the trial judge than the records seem to warrant”). Additionally, as occurred in the

instant case, an objection by trial counsel may specifically note the inappropriateness of

the judge’s demeanor in the courtroom, further aiding the appellate court in

understanding the tenor of judicial involvement.

       Third, a reviewing court should consider the scope of judicial intervention within

the context of the length and complexity of the trial, or any given issue therein.

Freudeman, 702 F3d at 328. In a long trial, or one with several complicated issues posed

to the jury, for instance, it may be more appropriate for a judge to intervene a greater


                                            13
number of times than in a shorter or more straightforward trial. McMillan, 405 F3d at

410. Likewise, given the principle that a judge’s questions may serve to clarify points

that are obscure or confusing, Simpson, 328 Mich. at 564, a judge’s inquiries may be more

appropriate when a witness testifies about a topic that is convoluted, technical, scientific,

or otherwise difficult for a jury to understand.

       Fourth, and in conjunction with the third factor, a reviewing court should consider

the extent to which a judge’s comments or questions were directed at one side more than

the other. Freudeman, 702 F3d at 328. Judicial partiality may be exhibited when an

imbalance occurs with respect to either the frequency of the intervention or the manner of

the conduct. See Cole, 349 Mich. at 188-189 (finding judicial intervention unacceptable

when the record contained 16 pages of both extensive and heated cross-examination by

the trial judge of the defendant’s witnesses, but no similar examination of the

prosecution’s witnesses). In Young, 364 Mich. at 558-559, this Court noted that we have

“not hesitated to reverse for new trial when the trial judge’s questions or comments were

such as to place his great influence on one side or the other in relation to issues which our

law leaves to jury verdict.”

       Lastly, the presence or absence of a curative instruction is a factor in determining

whether a court displayed the appearance of advocacy or partiality. The model jury

instructions—both for civil and criminal trials—emphasize that a judge’s comments,

rulings, and questions do not constitute evidence and that the jury should not attempt to

discern the judge’s personal opinion while considering the case. See M Civ JI 2.04(2)(b)

and (c); M Crim JI 2.4(1); M Crim JI 2.8.           Additionally, during the course of a

proceeding, a trial judge has the ability to issue a curative instruction immediately in


                                             14
response to conduct that could give rise to the appearance of bias. Because “[i]t is well

established that jurors are presumed to follow their instructions,” People v Graves, 458
Mich. 476, 486; 581 NW2d 229 (1998), a curative instruction will often ensure a fair trial

despite minor or brief inappropriate conduct. Depending on the circumstances, an

immediate curative instruction may further alleviate any appearance of advocacy or

partiality by the judge. That said, in some instances judicial conduct may so overstep its

bounds that no instruction can erase the appearance of partiality. In re Parkside Housing

Project, 290 Mich. at 599-600 (“Although the trial judge repeatedly told the jury that he

was present only in an advisory capacity, and that the determination of the verdict was

solely in its hands, and in spite of a fair charge to the jury further emphasizing such

statements at the conclusion of the hearing, we are of the opinion that the effect of his

observations and conduct of the proceeding was too vitiating and prejudicial to

defendants’ rights to be thereby corrected.”).

                                       C. REMEDY

       When the issue is preserved and a reviewing court determines that a judge has

pierced the veil of judicial impartiality, a structural error has been established that

requires reversing the judgment and remanding the case for a new trial. Fulminante, 499
U.S. at 309-310 (recognizing the deprivation of the right to an impartial judge as a

structural error and explaining that “[t]he entire conduct of the trial from beginning to end

is obviously affected . . . by the presence on the bench of a judge who is not impartial”);

Rose v Clark, 478 U.S. 570, 577; 106 S. Ct. 3101; 92 L. Ed. 2d 460 (1986) (“Despite the

strong interests that support the harmless-error doctrine, . . . some constitutional errors




                                             15
[including adjudication by a biased judge] require reversal without regard to the evidence

in the particular case.”); Chapman v California, 386 U.S. 18, 23 & n 8; 87 S. Ct. 824; 17 L

Ed 2d 705 (1967), citing Tumey v Ohio, 273 U.S. 510; 47 S. Ct. 437; 71 L. Ed. 749 (1927);

People v Anderson (After Remand), 446 Mich. 392, 404-405; 521 NW2d 538 (1994)

(recognizing the deprivation of the right to an impartial judge as a structural error).

Judicial bias creates a “structural defect[] in the constitution of the trial mechanism,

which def[ies] analysis by ‘harmless-error’ standards.” Fulminante, 499 U.S. at 309-310

(stating further that judicial partiality is a “defect affecting the framework within which

the trial proceeds, rather than simply an error in the trial process itself”); Rose, 478 U.S. at

578 (“Harmless-error analysis . . . presupposes a trial, at which the defendant, represented

by counsel, may present evidence and argument before an impartial judge and jury.”).

The right to an impartial judge is so fundamental that “ ‘without [this] basic protection[],

a criminal trial cannot reliably serve its function as a vehicle for determination of guilt or

innocence, and no criminal punishment may be regarded as fundamentally fair.’ ”

Fulminante, 499 U.S. at 310, quoting Rose, 478 U.S. at 577-578. 5 Such structural error

requires reversal without regard to the evidence in a particular case. Chapman, 386 U.S. at

23 & n 8, citing Tumey, 273 U.S. 510; Wallace v Bell, 387 F Supp 2d 728, 738 (ED Mich,

2005) (“Certainly, the trial record confirms the state court’s finding that the prosecution’s

case was strong; but once the court determined that the trial judge’s actions exhibited


5
  The same is true of judicial bias which infects a civil proceeding. Marshall v Jerrico,
Inc, 446 U.S. 238, 242; 100 S. Ct. 1610; 64 L. Ed. 2d 182 (1980) (“The Due Process Clause
entitles a person to an impartial and disinterested tribunal in both civil and criminal
cases.”).



                                             16
bias, reversal and a new trial is the only permissible consequence.”). Accordingly,

judicial partiality can never be held to be harmless and, therefore, is never subject to

harmless-error review. Fulminante, 499 U.S. at 309-310, citing Tumey, 273 U.S. 510. The

conviction must be reversed “even if no particular prejudice is shown and even if the

defendant was clearly guilty.” Chapman, 386 U.S. at 43 (Stewart, J., concurring). To this

extent, we overrule People v Weathersby, 204 Mich. App. 98; 514 NW2d 493 (1994), and

all other cases applying harmless-error analysis to questions of judicial partiality.

         In this case, as detailed in Part IV of this opinion, defense counsel objected on

multiple occasions to the judicial questioning of defendant’s expert witness.           We

therefore conclude that the issue is preserved and harmless-error review is inapplicable. 6

                                    IV. APPLICATION

         Having clarified the appropriate standard by which to review a claim of judicial

partiality, we now apply that standard to the facts of this case. We review the trial

judge’s conduct according to the five factors delineated in our standard, taking care to

note that consideration of additional factors may be necessary and appropriate in other

cases.

6
  The Court of Appeals majority concluded that defendant “failed to preserve all, but one,
of his claims” and therefore applied plain-error review to the judicial questioning of
defendant’s expert. Stevens (opinion of the Court), unpub op at 2-5. The Court of
Appeals dissent, however, detailed several instances in which defense counsel objected to
the judge’s questioning of the expert and also noted that further objection “would have
been futile,” given that the trial judge clearly indicated to counsel that he considered all
the court’s questions appropriate. Stevens (SERVITTO, J., dissenting), unpub op at 2-7.
After reviewing the record, we agree with the dissent that defense counsel objected
repeatedly and comprehensively to the judge’s questioning of defendant’s expert, and
therefore find the issue preserved and plain-error review inapplicable.



                                             17
                   A. NATURE OF THE JUDICIAL INTERVENTION

      We first consider the nature of the judicial conduct. Defendant argues that the trial

judge’s questioning of defense witnesses demonstrated partiality.

      In particular, defendant challenges the trial judge’s repeated questioning of

defendant’s expert, Dr. Shuman, to which defense counsel objected vigorously at trial.

Early in his direct examination, Shuman testified, “I think you heard testimony that the

brain sloshes around. The brain doesn’t slosh around. It would be like trying to scramble

an egg by shaking it.” The judge then stepped in:

              The Court: Would you be surprised if I told you that an expert didn’t
      testify in this case that [an] infant’s brain was sloshing around like an egg?

             [Dr. Shuman]: I saw Dr. Mohr’s testimony, she said the brain
      sloshed around.

              The Court: Okay, so you think because one pediatrician said that . . .
      that’s just your opinion, correct?

               [Dr. Shuman]: I’m just trying to educate the jury on that’s not how it
      works.

             The Court: Okay. And now, you would agree with me that other
      pathologists might have very different views than your[s] . . . correct?

      This conduct is problematic for several reasons. First, the judge undermined

Shuman’s testimony by suggesting that another witness offered contradictory testimony.

Second, in emphasizing that Shuman’s testimony was only his opinion and contrasting it

with the opinion of other pathologists, the judge undermined the substance of Shuman’s

testimony as well as his overall credibility. Third, the phrase “you would agree with me”

implies that the judge had his own opinion on whom to credit. In this way, the judge laid




                                             18
“undue stress upon particular features of a witness’ testimony that might, in the eyes of

the jury, tend to impeach him.” Simpson, 328 Mich. at 564.

       Almost immediately following this exchange, the judge questioned why Shuman

had traveled a great distance to testify for defendant:

               The Court: I have another question for you. Have you ever traveled
       so far to testify?

              [Dr. Shuman]: Yes.

              The Court: Okay, how often and how far did you go?

              [Dr. Shuman]: Well, I’ve testified in --

       Defense counsel then asked to approach, but the judge denied the request, to

which counsel responded:

              Well, your Honor, just for the record I believe that that particular
       question is inappropriate. I -- it’s clear that this is a court appointed
       medical examiner. The fact that he traveled from Florida to Michigan has
       absolutely no bearing in this case.

       We agree with defense counsel that this question was inappropriate. The inquiry

insinuated that Shuman traveled unusually far just to testify for defendant, arousing

suspicion about his motives or why defendant could not procure a local expert to

substantiate his defense.

       Moreover, just thereafter, the judge targeted Shuman’s qualifications:

              The Court: But, Dr. Shuman, as I understand it, you’re an assistant
       pathologist, correct, you’re not -- not the pathologist at Dade County are
       you?




                                             19
Defense counsel objected, noting that the court had already endorsed Shuman as an

expert. The judge replied, “Mr. Kirkpatrick, if I have a question I can ask a question, all

right?” The judge continued:

              The Court: Okay, and all things being equal do you think a head
       pathologist is more qualified to testify by way of experience or do you
       think an assistant pathologist is more qualified to testify by way of
       experience?

              [Dr. Shuman]: I -- I wouldn’t make that determination based on just
       being a head versus an assistant.

              The Court: Okay. All things being equal, would you agree with me
       that -- that generally head pathologists reach the top of their profession
       because they have the most experience or the least experience?

             [Dr. Shuman]: Well no, no. I mean, it -- I know pathologists that are
       head pathologists that have less experience than I do.

             The Court: Okay, does your head pathologist of Dade County have
       more or less experience than you do?

              [Dr. Shuman]: He has more.

              The Court: He has what?

             [Dr. Shuman]: He has more but I’ve trained pathologists who are
       head pathologists in other areas.

       Nothing about this inquiry clarifies unclear testimony or aids the jury in

understanding complex or additional pertinent information. Rather, the judge again

interjected himself into direct examination and engaged in pointed cross-examination that

targeted the witness’s credentials, thereby invading the prosecutor’s role. The questions

were intimidating and argumentative, so much so that the witness was put on the

defensive to vouch for his own qualifications.      Especially given that the judge had

already endorsed Shuman as an expert, extensive questioning about Shuman’s motives



                                            20
and qualifications fell outside the bounds of permissive judicial conduct. See Cole, 349
Mich. at 199-200. Furthermore, the judge’s response to defense counsel’s objection

seemed to reflect an erroneous belief that his power to question had no limitations.

       Finally, the trial judge questioned Shuman about the basis for his medical

conclusions in this case. During direct examination, the judge asked Shuman if it was

critical to look at all the investigative reports when performing an autopsy. Then, during

cross-examination, after Shuman stated that he had not viewed the reports in this

particular case, the judge interrupted the prosecutor:

              Why didn’t you do that in this case then? Why didn’t you ask to get
       the police reports or talk to Detective Boulter? If that was important in that
       short fall case . . . why didn’t you do it in this one?[7]

In doing so, the judge again improperly invaded the prosecutor’s role. See Cole, 349
Mich. at 196. The questions suggested that Shuman was not thorough in his analysis and

therefore his conclusions should not be trusted.         It is also notable that the judge

intervened in the middle of the prosecution’s line of cross-examination, challenging the

witness himself rather than allowing the prosecutor to do so.         Thus, on numerous

occasions, the trial judge intervened in a manner that exceeded the scope of permissive

judicial questioning. As a result, this factor weighs in favor of finding it reasonably

likely that the judge improperly influenced the jury by creating the appearance of

advocacy or partiality against defendant.



7
 The judge later added, “I mean, is it any -- when you’re going to rule out any suspicious
death isn’t looking at the police reports a critical part of determining the forensic aspect
of pathology?”



                                             21
       Defendant also takes issue with judicial questioning that occurred during the direct

examination of defendant himself. While the judge’s questioning of defendant’s expert

alone was sufficient to pierce the veil, we note that the judge’s hostile questioning of

defendant contributed to the overall appearance of advocacy or partiality. Immediately

after defendant testified that he tripped over the toy truck, the judge intervened:

               The Court: Okay. Why did you pick this alleged truck up and not
       put it in the toy box, as I recall your testimony, was somewhere in the -- in
       the bedroom, you said you took it?

                                           * * *

              The Court: . . . [W]hat happened to the truck that you allegedly
       tripped and lost your balance on?

              [Defendant]: I -- I left it there. I didn’t move it.

              The Court: So you left it on the floor. Would it have been there when
       Detective Boulter came in and did a physical inspection?

              [Defendant]: I believe so, unless it was cleaned up beforehand, I
       don’t know.

       We note that this interjection occurred early in defense counsel’s direct

examination of defendant, before counsel could thoroughly develop the testimony and

before the prosecutor had the opportunity to challenge the validity of defendant’s version

of events.    Instead, the judge himself intervened and quickly seemed to question

defendant’s explanation. While the use of the words “alleged” and “allegedly” can be

interpreted in multiple ways, 8 the context of the judge’s question—and especially the fact



8
  For instance, a judge who consistently uses the word “allegedly” when referring at trial
to a contested fact question, regardless of which witness is testifying, may not be
exhibiting bias but instead may be deferring to the judgment of the factfinder in resolving


                                              22
that the judge never used these words in his interaction with any other witnesses—

suggests the judge’s disbelief in the defendant’s testimony. These questions did not

clarify a confusing point or elicit additional relevant information. Rather, the questions

inappropriately exhibited disbelief of the defendant. See Young, 364 Mich. at 558. The

fact that the judge intervened in this manner before the prosecutor’s cross-examination is

even further indication that the judge improperly invaded the prosecutor’s role. See id.

Even if this exchange, on its own and in a different context, would not raise questions of

impartiality, this exchange provides further support for defendant’s claim of judicial bias.

                              B. TONE AND DEMEANOR

       We also consider the tone and demeanor the judge displayed in front of the jury.

It will often be the case that analysis under this factor will dovetail with analysis of the

nature and type of judicial conduct; the manner in which the judge’s inquiry is made will

affect how the jury perceives the conduct. To the extent that it is appropriate, these

factors may be considered together.

       As noted earlier, in several instances the very words and sequence of questions

employed by this judge projected incredulity, bias, and hostility.       For example, the

judge’s use of the phrase “that’s just your opinion” when questioning Shuman obviously

indicated the judge’s personal disbelief of the witness and encouraged the jury to

disregard Shuman’s professional opinion. When questioning Shuman about why he had

not reviewed the police reports, the judge asked three questions in immediate succession


that question.   As always, the proper interpretation depends on the context of the
interactions.



                                            23
without giving the witness the chance to respond, indicating aggression and antagonism.

Additionally, at several points, the judge engaged in prosecutorial cross-examination of

Shuman, further highlighting the biased nature of the intervention. An objection by

defense counsel made outside of the presence of the jury further elucidates the

atmosphere pervading the courtroom:

              Your Honor, with all due respect, I’d like to make a record. This is
      my expert witness and I take exception and object. I understand the Court
      has the ability to ask questions of an expert but I believe it is objectionable
      and I believe that it crosses the line when it appears as though the Judge,
      who is the impartial overseer of this trial, is cross-examining my expert as
      if you are the prosecuting attorney. Because that sends a message to the
      jurors to immediately disregard what he’s saying.

             And I’m getting that feel, your Honor, and if I’m getting that feel I
      believe the jury’s getting that feel. You’re aggressively asking him
      questions, you are downgrading the fact that he’s got to travel across this
      country, you’re insinuating to the jury that he’s coming -- we couldn’t find
      somebody in Detroit or Flint, we got to bring somebody all the way from
      Florida, you’re destroying his credibility in front of the jury before they
      even have an opportunity to hear him fully testify. And I take -- and I
      object to it. I think it’s improper.

This objection highlights the judge’s inappropriate manner.       Additionally, the judge

unquestionably displayed hostility toward defense counsel when he responded to another

objection with, “Mr. Kirkpatrick, if I have a question I can ask a question, all right?”

Finally, the judge’s use of the words “alleged” and “allegedly” when questioning

defendant clearly indicated that the judge doubted defendant’s testimony.               While

evidence of the judge’s tone and demeanor may not be on the record in many claims of

judicial bias, when it does appear, it provides further information to determine whether a

defendant is entitled to a new trial. There is such evidence in this case. Therefore, this




                                            24
factor also weighs in favor of holding that the judge improperly created an appearance of

bias against defendant.

    C. SCOPE OF THE CONDUCT IN LIGHT OF THE TRIAL’S COMPLEXITY

       Next, we consider the scope of the judicial conduct in the context of the length and

complexity of the trial, as well as the complexity of the issues therein. This was an eight-

day murder and child-abuse trial involving testimony from several medical experts.

Despite the presence of multiple expert witnesses, a review of the record confirms that

the complexity of the issues presented did not warrant the extent of the judicial

intervention that occurred. 9 The testimony from the medical experts did conflict over

whether Kian’s injuries pointed toward homicide as the cause of death or instead could

support defendant’s claim that he accidentally dropped Kian. However, both counsel

fully developed the differing expert viewpoints in clear, understandable fashion. It was

well within the capacity of the jurors to weigh the relatively straightforward testimony to

determine the cause of death without judicial intervention. Therefore, the information

presented in this trial did not warrant the degree to which the trial judge intervened.

                          D. DIRECTION OF INTERVENTION

       In tandem with assessing the judge’s conduct in light of the trial’s length and

complexity, it is also important to consider whether this intervention was directed toward

a particular party, so as to distinguish excessive but ultimately neutral questioning from

biased judicial questioning. A review of the record here indicates that the judge’s

9
 As acknowledged by the prosecutor in his closing argument, “This is not a difficult case
as far as [the] evidence . . . .”



                                             25
questioning was directed against the defendant and in favor of the prosecution. First, we

note that the questions were imbalanced in number: the judge questioned defendant’s

witnesses far more extensively than the prosecution’s witnesses. 10 Furthermore, when

the judge did ask questions of a prosecution witness, the inquiry often appeared to be

designed to further weaken defendant’s case. For instance, the judge asked several

questions of Anderson related to past incidents of domestic violence with defendant. The

judge then asked the prosecution’s expert on domestic violence, “[W]hy is it sometimes

difficult for women to extricate [themselves] or leave situations, even potentially when

their children could be at risk?”     Thus, the judge seemed to be using two of the

prosecution’s witnesses in tandem to tarnish defendant in the eyes of the jury. Likewise,

when the prosecution called Dr. Jentzen as a rebuttal witness, the judge asked:

             Okay, Doctor, as forensic pathologist, and I guess an anatomical one
      as well, why is it important [i]f a death is either suspicious or suspected to
      be a homicide, why is it important to you that you review the police reports
      and have access to the detective and access, as an example, to any
      supplemental breaking reports in the investigation?

      The judge also asked Jentzen to reiterate that he was a head medical examiner, not

an assistant. Following immediately on the heels of the judge’s criticism of Shuman,

these questions used Jentzen’s rebuttal testimony to further undermine Shuman’s

credibility. Thus, even when questioning the prosecution’s witnesses, the judge in fact


10
   In addition to Anderson, Dr. Mohr, and Dr. Jentzen, the prosecution called two police
detectives, two public safety officers, an expert on domestic violence, Anderson’s step-
mother, and defendant’s ex-girlfriend. Of several witnesses, the judge did not ask any
questions at all. Of the two officers, the judge asked a few clarifying questions about the
timing of an interview and the process of making a police report.



                                            26
adversely targeted defendant’s case. In contrast to the aggressive, undermining judicial

examination of defendant and Shuman, no prosecutorial witness was subject to such

hostile intervention. In other words, not only was judicial questioning imbalanced in

number but also in style. Accordingly, this factor also weighs in favor of holding that the

judge pierced the veil of judicial impartiality.

                             E. CURATIVE INSTRUCTIONS

       Finally, we consider the presence or absence of curative instructions. At the close

of trial, the judge provided the jury with general curative instructions to the effect that his

questions and comments were not evidence, any judicial intervention was not meant to

reflect a personal opinion, and the jury could only decide the case on the basis of the

evidence. Because “jurors are presumed to follow their instructions,” Graves, 458 Mich.

at 486, the presence of a curative instruction does tend to cut against a finding of judicial

bias. Despite this presumption, however, we note that a single, general instruction may

not alleviate substantial judicial bias when judicial questioning of one party is excessive

and imbalanced, as it was here. See In re Parkside Housing Project, 290 Mich. at 599-

600; Bigge, 297 Mich. at 70-72. Although the presence of a proper curative instruction

weighs against the conclusion that the judge’s conduct pierced the veil and deprived

defendant of a fair trial, the totality-of-the-circumstances test requires that this factor be

considered alongside the others.

                                     V. CONCLUSION

       In this case involving a preserved claim of structural error, considering the totality

of the circumstances, we conclude that it is reasonably likely that the judge’s conduct



                                              27
with respect to defendant’s expert witness improperly influenced the jury by creating the

appearance of advocacy or partiality against defendant. 11 The nature of the judicial

conduct, the judge’s tone and demeanor, and the direction of the judge’s questions in

light of the trial’s complexity all indicate that the judge exhibited judicial bias in the

presence of the jury. Although the judge gave a curative instruction to the jury, this

instruction was not enough to overcome the bias the judge exhibited against the defense

throughout the trial. Consequently, we reverse the judgment of the Court of Appeals and

remand for a new trial before a different judge.


                                                       Richard H. Bernstein
                                                       Robert P. Young, Jr.
                                                       Stephen J. Markman
                                                       Mary Beth Kelly
                                                       Brian K. Zahra
                                                       Bridget M. McCormack
                                                       David F. Viviano




11
  Because we decide this case on the grounds of judicial partiality, we decline to address
the other issues raised by defendant on appeal.



                                            28